Exhibit 10.2

 

AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

 

This Amendment to Agreement of Sale and Purchase (the “Amendment”) is made this
28th day of February, 2014 by and between Octopods, LLC (the “Seller”) and
Physicians Realty L.P. (the “Buyer”).

 

RECITALS:

 

A.                                    Seller and Buyer (the “Parties”) entered
into an Agreement of Sale and Purchase dated January 29, 2014 (the “Agreement”)
for those certain premises more particularly described in Exhibit “A” of the
Agreement; and

 

B.                                    Subsequent to the execution of the
Agreement, Buyer was made aware of the fact that the Loan defined in
Section 2(b) of the Agreement was made in connection with an issuance of
Adjustable Rate Taxable Securities 2008A, the proceeds of which were the source
of the proceeds for the Loan.

 

C.                                    In connection with the Loan and such
issuance several documents were executed, including: (a) that certain Trust
Indenture dated February 1, 2008 (“Indenture”), between TKFB, LLC (“Issuer”) and
The Bank of New York Trust Company, N.A.; (b) that certain Loan Agreement dated
February 1, 2008 (“Loan Agreement”) between Issuer and Seller; (c) that certain
Reimbursement and Pledge Agreement dated February 1, 2008 (the “RPA”) between
Seller and Lender; (d) that certain Mortgage, Security Agreement and Fixture
Filing dated February 1, 2008 (“Mortgage”) executed by Seller, (e) that certain
Promissory Note dated February 1, 2008 in the amount of $8,564,400 (the
“Promissory Note”) executed by Seller, (f) that certain Letter of Credit dated
as of February 22, 2008 (the “Letter of Credit”), executed by Lender with a
Stated Amount of $8,669,989, (g) that certain ISDA Master Agreement dated
January 9, 2008 (the “Swap Agreement”)  (the Indenture, the Loan Agreement, the
RPA, the Mortgage, the Promissory Note, and the Letter of Credit, and the Swap
Agreement are collectively referred to herein as the “Loan Documents”).

 

D.                                    Parties desire to amend, modify or change
certain portions of the Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, it is agreed as follows:

 

1.                                      All of the Recitals set forth above are
true, accurate, and complete and are incorporated into this Section 1 by this
reference.

 

2.                                      The first sentence of Section 6 of the
Agreement is hereby deleted and replaced with the following:

 

“For purposes of this Agreement “Due Diligence Period” shall mean the one
hundred (100) day period from and after the Effective Date.”

 

--------------------------------------------------------------------------------


 

3.                                      Notwithstanding anything to the contrary
in the Agreement or this Amendment, the Parties hereby agree that real estate
taxes for the Real Property shall not be prorated.

 

4.                                      In addition to any other conditions set
forth in the Agreement on Buyer’s obligation to purchase the Property, Buyer’s
obligation to purchase the Property is conditioned upon: (a) within the Due
Diligence Period, Seller obtaining all consents required under the Loan
Documents for Buyer to assume the Loan and the obligations of Borrower under the
Loan Documents, including, without limitation, the consent of the Noteholders
(as defined in the Indenture); and (b) within the Due Diligence Period, Buyer’s
review and approval of the Loan Documents.

 

5.                                      Except to the extent modified by this
Amendment, all terms and conditions of the Agreement are reaffirmed and, if
necessary, reinstated in full force and effect.  In the event that any of the
terms and conditions of this Amendment conflict with any of the terms and
conditions of the remaining portions of the Agreement, then the terms and
conditions of this Amendment shall supersede and control.

 

6.                                      This Amendment may be executed in one or
more counterparts, all of which counterparts taken together shall constitute one
and same agreement.  This Amendment may be executed and/or delivered by
facsimile or electronic mail.  Signatures and/or copies of this Amendment
executed and/or delivered by facsimile or electronic mail shall be deemed to be
originals.

 

 

(Signatures on Next Page)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has set their hands hereto as of the
date written below.

 

SELLER:

 

 

 

OCTOPODS, LLC

 

 

 

 

 

By:

/s/ J. Michael Kelbel

 

Name:

J. Michael Kelbel

 

Its:

President

 

 

 

BUYER:

 

PHYSICIANS REALTY L.P.

 

By:

Physicians Realty Trust, its General Partner

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President and Chief

 

 

Executive Officer

 

--------------------------------------------------------------------------------